Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Amendment
3.	In response to the office action mailed on 04/20/2021, applicant filed an amendment on 05/19/2022, amending claims 13 and 21-23.  Claims 1-12 were previously cancelled.  The pending claims are 13-23. 
Response to Arguments
4.	Applicant's arguments filed 05/19/20221have been fully considered but they are not persuasive. 
With regard to claim 13, applicant argues that neither Lee nor Rajendran are related to obtaining services by using voice commands.
The examiner notes that the prior art Lee relates to an artificial intelligence voice interactive system may provide various services to a user in response to a voice command by providing an interface between the system and a legacy system to enable providing various types of existing services in response to user speech without modifying systems for the existing services (Abstract).  Paragraph [0042] teaches performing tasks based on voice commands and, more particularly, to performing various tasks in response to a voice command such as food service, weather service, transportation service…  The tasks of ordering a pizza and reserving a train ticket are simply examples of the plurality of the tasks the system of Lee can perform based on voice commands.  Further, the secondary reference Rajendran teaches at paragraph [0013], operations to communicate voice signals or data signals between a first rail vehicle and a location off-board the rail vehicle.  Paragraph [0109] teaches that the remote wireless communication devices are configured to communicate both remote data signals and local data signals, wherein the data signals include audio signals such as voice signals, video signals, digital data signals, and the like.  See also, paragraphs [0113] and [0253].
Applicant argues that the only use of voice signals in Rajendran is to control movement of a vehicle or the entire vehicle system; and there is no teaching or suggestion in Rajendran that the voice signals are used to obtain a service.
The examiner notes that the control are simply examples ([0036]). The used examples of control commands do not prevent the prior art Lee from reading on the claim’s language.   More, responding to a control command is considered a service.  See [0045], wherein the communication management system 114 commands initialization of an onboard computing system on a different rail vehicle, such as remote rail vehicle 140, to take control of operation of the rail vehicle system 100.
Applicant argues that paragraph 5 of Rajendran recites: "Additionally, some vehicle systems may be configured upon non-receipt of certain communications to automatically shut down for safety reasons so that any potential problems with the vehicle system may be discovered" (emphasis added). Thus, Rajendran has not identified a defect. Nor has a successful transmission even occurred in this event.
The examiner notes that this paragraph is within the background section of the specification, where the prior art cites the issues it is solving.  This is evidenced by paragraph [0006] that states “Accordingly, to address the above issues, various embodiments of systems and methods for controlling vehicle data communications are described herein.”.
As to the combined prior art Lee in view of Rajendran, applicant argues that the users in the two different disclosures are different types of users, and the systems disclosed are two different types of systems that are used for two vastly different purposes or established functions.
The examiner notes that the prior art Lee relates to performing tasks based on voice commands and, more particularly, to performing various tasks in response to a voice command and providing audio and visual results.  The tasks of ordering a pizza and reserving a train ticket are simply examples of the plurality of the tasks the system of Lee can perform. The used examples of ordering a pizza and reserving a train ticket do not prevent the prior art Lee from reading on the claim’s language.   Lee teaches all the limitations of claim 13, including the limitation, checking whether a recorded voice message contains at least one predetermined key word, wherein if the recorded voice message does not comprise the at least one predetermined key word, a notification is output to the user stating that the at least one predetermined key word is missing from the recorded voice message, as evidenced by paragraphs [0110] and [0111]; and saving the recorded voice message as a saved audio file, and sending the saved audio file via a wireless communication network to a remote subscriber of the wireless communication network, as evidenced by paragraphs [0083] and [0111]-[0113].  The only feature that is not explicitly disclosed is the feature of having the used processor and memory, in which the message is saved, located on a rail vehicle.  The prior art Rajendran in the same field of data processing, storing, and transmission, teaches a rail vehicle, as shown at Fig. 1, that includes one or more processors and a storage device/memory ([0046], [0158]).  Therefore, it would have been obvious at the time the application was filed to use the rail vehicles of Rajendran as a base for the processor and memory of Lee.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed.Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching *>test< as a guard against using hindsight in an obviousness analysis).  The examiner notes that it is generally considered to within the ordinary skill in the art that the teachings of the provided prior art references complete each other and do not conflict to produce the invention as claimed.  Furthermore, since the provided prior art references are completing each other, one of ordinary skills in the art would expect reasonable expectation of success from combining the art and the art not functioning away from its intended purpose after being modified.
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above.  For the added new limitations, see the art rejection below.
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180005631) in view of Rajendran (US 2016/0194014).
As per claim 13, Lee teaches recording a voice message, including item of information, by a user ([0097], user recorded speech command or instruction);
checking, with a processor, whether the recorded voice message include at least one predetermined key word, wherein if the recorded voice message does not include the at least one predetermined key word, a notification is output to the user stating that the at least one predetermined key word is missing from the recorded voice message ([0110], determining whether the recorded voice command/instruction sufficiently includes essential information for performing an associated task. If more information is required to perform the associated task, prompting the user with a notification message requesting omitted information or keywords, such as restaurant name and the deliver address, [0111]); and
after checking whether the recorded voice message includes the at least one predetermined keyword, saving the recorded voice message as a saved audio file in an electronic memory located on the rail vehicle, and sending the saved audio file via a wireless communication network from a communication interface to a subscriber of the wireless communication network, wherein the subscriber is remotely located ([0111], saving the generated instruction message and sending it, as an audio file ([0083]), to a selected subscribed service provider, via a wireless communication network, as evidenced by [0113], wherein said, communication between a user device and a service provider server is performed via wireless communication network).
Lee does not explicitly disclose the feature of having the claimed processor, memory, and the communication interface, located on a rail vehicle.  
However, Lee teaches processing information relating to a plurality of services such as weather service, food service, transportation/train service, as evidenced by [0042].  Therefore, it would have been obvious at the time the application was filed for Lee’s processor, memory, and wireless communication interface to be simply located on a rail vehicle, since the rail vehicle doesn’t have any role in the claimed process.  
Furthermore, Rajendran, in the same field of endeavor teaches a rail vehicle, as shown at Fig. 1, that includes one or more processors and a storage device/memory (Fig. 1, [0034], [0046], [0158]); and wireless communication interface, wherein audio data signals are sent ([0109], [0113]) via a wireless communication network from a communication interface located on the rail vehicle to a subscriber of the wireless communication network, wherein the subscriber is remote from the rail vehicle ( ([0008]-[0010]).  
Lee, also, may not explicitly disclose, the item of information in the voice message that is recorded includes a defect of the rail vehicle; the at least one predetermined key word identifies a part of the rail vehicle that has the defect; and wherein the subscriber, which is remote from the rail vehicle, converts the at least one predetermined key word into a defect code according to a predetermined defect code list
Rajendran, in the same field of endeavor teaches, at Fig. 4 and [0076]- [0078], determining if the onboard computing system 106, as a part of the rail vehicle ([0045]), is degraded, and sending a notification, through the wayside wireless network, indicating degradation of the on-board computing system.  See also [0109], wherein said, the communication data signals include audio signals such as voice signals, video signals, digital data signals, and the like.
Therefore, it would have been obvious at the time the application was filed to use Rajendran’s above features with the system of Lee, in order to add another platform for data processing and transmission.  This would increase flexibility and user’s convenience.
As to, wherein the subscriber, which is remote from the rail vehicle, Rajendran teaches notifying human operators remotely ([0078], [0136], [0201]).  With regard to converting the at least one predetermined key word into a defect code according to a predetermined defect code list, the examiner notes that this is well known in the art for many years (at least since 2006), as evidenced by applicant’s specification (page 6, line 14 – page 7, line 11).  Therefore, it would have been obvious at the time the application was filed for the human operator of Rajendran to convert the at least one predetermined key word into a defect code according to a predetermined defect code list, as claimed.  This would provide a way to move forward with defect messages communication, management, and analysis.
As per claim 14, Lee teaches wherein after the notification is output the system waits for a user input which indicates whether the user wishes to save the recorded voice message without the at least one predetermined key word or whether the user wishes to add to the recorded voice message before the saving step, wherein when the user input is detected, either a further voice message of the user which adds to the recorded voice message is recorded, wherein the recorded voice message and a recorded further voice message are saved as the audio file, or the recorded voice message is saved as the audio file, without the at least one predetermined key word (the process of transmitting a voice command in the form of an audio file to the service provider to perform a task, as in [0110]-[0111], necessarily disclose waiting for the user to provide essential information such as names, address, personal identifiers, saving the information, pack it in an audio file and transmitting it to the server provider to perform the intended task, [0020], [0038],[0083], [0110]-[0111] ).
As per claim 15, Lee teaches selecting the at least one predetermined key word from a following group of key words: operating material identifier, locality identifier, assembly, and defect code. (Lee, [0086], server and task selection word).
As per claim 16, Lee teaches starting the recording of the voice message only in response to detection of a recording start command of the user; and/or ending the recording of the voice message only in response to detection of a recording stop command of the user (0055], wherein receiving and recording speech is upon generation of a predetermined event such as clicking, pushing, or touching a button by the user).
As per claim 17, Lee teaches sending a rail vehicle identifier and/or a user identifier and/or a saving date of the saved audio file to the subscriber via the wireless communication network ([0038]), wherein said user device may packetize supplementary information into the message, such as user identification information, device identification information to a subscriber via the wireless communication network).
As per claim 19, Lee teaches generating an electronic work slip on a basis of the saved audio file, which has been received by means of the subscriber ([0072], [0084]-[0085], performing a speech to text process, on an audio file, determining task selection words (e.g., service initiation word, sentence, pattern and keyword).)
As per claim 20, Lee teaches linking the electronic work slip to a received audio file (necessarily disclosed within the process of performing tasks associated with a user’s voice command, [0056]). 
As per claims 21, Lee teaches a processor ([0036].  The rest is similarly rejected under the same rationale as applied above with respect to method claim 13, as device claims 21 and method claim 13 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  
As per claims 22, Lee teaches a processor ([0036].  Lee does not explicitly disclose a rail vehicle.   Rajendran, in the same field of endeavor teaches a rail vehicle, as shown at Fig. 1 and [0013].  Therefore, it would have been obvious at the time the application was filed to use Rajendran’s rail vehicle with the system of Lee, in order to add another platform for data processing and transmission.  This would increase flexibility and user’s convenience.
The rest is similarly rejected under the same rationale as applied above with respect to method claim 13, as device claims 22 and method claim 13 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  
As per claim 23, Lee teaches a computer readable medium and a processor ([0126]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 13. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180005631) in view of Rajendran (US 2016/0194014), and further in view of Lau (2017/0353501).
As per claim18, Lee in view of Rajendran does not explicitly disclose saving the saved audio file only in response to detection of confirmation by the user that the saved audio file is to be sent. Lau in the same field of endeavor teaches confirming a saved audio file by the user is to be sent ([0012], [0036]).  Therefore, it would have been obvious at the time the application was filed to use Lau’s feature with the system of Lee, in order to provide a higher level of security by deciding the right career path.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659